CaliiooN, J.,
delivered the opinion of the court.
Roebuck bought some land from Mrs. Selina Huntington, the common source of title in this action of ejectment, and took from her a bond for title .in 1885, and went on the land and has been in possession of it ever since. The purchase price was eight bales of botton, two to be paid each year for four years, and he was generally short in his payments. Mrs. Huntington, and her heirs after her death, seem to have dealt somewhat loosely, though kindly, with him, and it seems that it was agreed in 1894 between him and the heirs of Mrs. Huntington that he still owed $75 on his purchase.
On January 19, 1894, the heirs of Mrs. Huntington, for $75, conveyed the land with general warranty to F. W. Bolton, who, on January 1, 3897, conveyed it for $75 with general warranty to her son, O. W. Bolton, who on June 7, 1897, *713brought this action of ejectment against Roebuck, after being tendered and refusing what was due from Roebuck on his purchase from Mrs. Huntington, and refusing to make a conveyance then demanded.
Between the purchase by Mrs. Bolton, in 1894, her sale to her son, who was the plaintiff below, Roebuck was permitted to remain on the land for $7.50 each year and taxes, he claiming to hold under his bond for title and not as lessee, and that the money was a simple loan,, and Mr. Bolton claiming that he holds as lessee by agreement. Bolton claims the $7.50 to be rent; Roebuck claims it was merely interest on the $75.
The evidence pro and con, the question of tenancy under Mrs. or Mr. Bolton as landlord, was clearly admissible, and it was properly submitted to the jury, which determined by its verdict that Roebuck did not hold as lessee. This being settled, the determination of one question disposes of the whole case. That question arises out of the contention of appellant that Roebuck’s claim of being in possession under bond for title is an equitable defense, and, therefore, cannot be set up at law in an action of ejectment. This is a mistake. Ejectment involves the right of immediate possession. One who is in possession of land under a bond for title is in legal and rightful possession, until he is, not only in default of payment, but also until his vendor, or any grantee of his vendor, tenders him a proper conveyance and demands payment of unpaid purchase money. The possession by the person who occupies land puts the whole world on notice of, and inquiry as to, the extent of his claim.

Affirmed.